Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING Life Insurance and Annuity Company and its Variable Annuity Account C ING Flexible Income Supplement dated June 26, 2009 to the Contract Prospectus dated May 1, 2009 The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. The following information for Calvert Social Balanced Portfolio and ING Clarion Real Estate Portfolio in Appendix II  Description of Underlying Funds of the Contract Prospectus is hereby deleted and replaced with the following: Investment Adviser/ Fund Name Subadviser Investment Objective(s) Calvert Variable Series, Inc.  Calvert Asset A non-diversified portfolio that seeks Calvert Social Balanced Management Company, to achieve a competitive total return Portfolio Inc. through an actively managed portfolio of stocks, bonds and money market Subadviser: (equity instruments which offer income and portion of Portfolio): capital growth opportunity and which New Amsterdam Partners satisfy the investment and social LLC criteria. Calvert Asset Management Company, Inc. manages fixed- income portion of Portfolio and handles allocation of assets and Portfolio Managers for the Portfolio. ING Investors Trust  ING Directed Services LLC A non-diversified portfolio that seeks Clarion Real Estate Portfolio total return. Subadviser : ING Clarion Real Estate Securities L.P. X.109622-09A June 2009
